     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 1 of 8


                                                          _ _ FILED                    _ _ LODGED

 1   MICHAEL BAILEY                                       --"i=::.'.R.:::E~CE::_::IV.::_:ED::_===::..:C~OPY

     United States Attorney
 2 District of Arizona
     CRAIG H. RUSSELL                                                  APR 1 4 2020
 3   Assistant U.S. Attorney
   . United States Courthouse                                     CLERK US DISTRICT COURT .
 4 405 West Congress, Suite 4800                         BY
                                                                     DISTRICT OF ARIZONA
                                                                                                    DEPUTY
     Tucson, Arizona 85701-5040
 5   Telephone: (520) 620-7300
     E-mail: craig.russell@usdoj.gov
 6 Attorneys for Plainti
 7                         IN THE UNITED STATES DISTRICT COURT
 8
 9    United States of America,
10                            Plaintiff,
11            vs.                                                    PLEA AGREEMENT
12    Andrea Coreen Clemons,
                                                              (Fast Track U.S.S.G. § 5K3.1)
13
                             Defendant.
14
15          The United States of America and the defendant agree to the following disposition
16   of this matter:
17                                              PLEA
18          The defendant agrees to plead guilty to the Information charging the defendant with
19   a violation of 8 U.S.C. §§ 1324(a)(l)(A)(v)(I), 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i),
20   Conspiracy to Transport Illegal Aliens for Profit, a felony.
21                  ELEMENTS OF THE OFFENSE AND SENTENCING FACTOR

22          -1.      There was an agreement between two or more persons to commit the offense
23   of transporting illegal aliens in violation of Title 8, United States Code, Section
24   1324(a)(l)(A)(ii), that is, there was an agreement that all or some of the co-conspirators,
25   knowing or in reckless disregard of the fact that aliens had come to, entered, or remained
26   in the United States in violation of law, would knowingly transport such aliens within the
27   United States by means of transportation or otherwise, in furtherance of such violation of
28   law.
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 2 of 8




 1          2.     The defendant became a member of the conspiracy knowing that the object
 2   of the conspiracy was the transportation of illegal aliens and the defendant intended to
 3   accomplish said object for the purpose of private financial gain or commercial advantage.
 4                       STIPULATIONS, TERMS AND AGREEMENTS
 5                                       Maximum Penalties
 6          A violation of 8 U.S.C.            §§    1324(a)(l)(A)(v)(I),   1324(a)(l)(A)(ii), and
 7   1324(a)(l)(B)(i), is punishable by a maximum fine of$250,000.00, or a maximum term of
 8   imprisonment of ten (10) years, or both, plus a term of supervised release of three years
 9   and a special assessment of $100. The special assessment is due and payable at the time
10   the defendant enters the plea of guilty, and must be paid by the time of sentencing unless
11   the defendant is indigent. If the defendant is indigent, the special assessment will be
12   collected according to Title 18, United States Code, Chapters 22 7 and 229.
13          The defendant will pay upon conviction an additional $5,000 special assessment
14   pursuant to 18 U.S.C. § 3014(a), unless the Court determines that the defendant is indigent.
15                                Agreements Regarding Sentence
                                    I

16          1.     Guideline Calculations: Although the parties understand that the Guidelines
17   are only advisory and just one of the factors the Court will consider under 18 U.S.C. §
18   3553(a) in imposing a sentence, pursuant to Fed. R. Crim. P. ll(c)(l)(C), the parties
19   stipulate and agree that the below guideline calculations are appropriate for the charge for
20   which the defendant is pleading guilty:
21          Base Offense Level:                                  2Ll l[a~~)         12
            Substantial Risk of Bodily Harm:                     2L(l b 6)          18
22          Acceptance ofResponsibility:                         3El.1 a (b)        -3
            Early Disposition/Government Savings:                5K3.1/5K2.0        -2
23          Total Adjusted Offense Level:                                           13
24          2.     Sentencing Range: Pursuantto Fed. R. Crim. P. ll(c)(l)(C), the government
25   and the defendant stipulate and agree that the following are the applicable guideJine ranges
26   for the offense, based on the defendant's criminal history category (CHC):
27
28


                                                    -2-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 3 of 8




 1          CHCI:          a sentencing range of 12-18 months'   imprisonment.
            CHCII:         a sentencing range of 15-21 months'   imprisonment.
 2          CHC III:       a sentencing range of 18-24 months'   imprisonment.
            CHCIV:         a sentencing range of24-30 months'    imprisonment.
 3          CHCV:          a sentencing range of30-37 months'    imprisonment.
            CHCVI:         a sentencing range of33-41 months'    imprisonment.         ,
 4
            This plea agreement is contingent upon the successful guilty! pleas of all
 5                                                                                     !
     defendants, including but not limited to Andrea Coreen Clemons i and Hector       I
 6
     Dominguez, in 20-08606M(JR). If any of the co-defendants do not plead! guilty in this
 7
     case, the government reserves the right to withdraw from the plea agrelment.
 8
            3. The defendant may withdraw from the plea agreement if he/s~e receives a
 9
     sentence that exceeds the stipulated ranges listed above.
10
            4. If the defendant moves for any adjustments in Chapters Two, Three or Four of
11
     the Sentencing Guidelines or any "departures" from the Sentencing Gridelines, the
12
     government may withdraw from this agreement. If the defendant argues for a variance
13                                                                                 I
     under 18 U.S.C. § 3553(a) in support of a sentence request below the stip~lated range in
14                                                                                 '
     this agreement, the government may oppose the requested variance. Th~ government,
                                                                                   !
15                                                                                 '
     ho_wever, will not withdraw from the agreement if the defendant argues for, :and the Court
16                                                                                 '
     grants, a variance below the stipulated range in this agreement.             :
17                                                                                I
            5. The parties agree that the defendant was an average participant in the offense for
18
     the purpose of role analysis under U.S.S.G. §§ 3Bl.1 and 3Bl.2.              !
19                                                                                I
            6. If the Court, after reviewing this plea agreement, concludes any provision is
20
     inappropriate under Fed. R. Crim. P. ll(c)(5), it may reject the plea agreembnt, giving the
21
     defendant, in accordance with Fed. R. Crim. P. ll(d)(2)(A), an opportuniJ to withdraw
22
     the defendant's guilty plea.
23
            7. The defendant recognizes that pleading guilty may have consequences with
24                                                                                I
     respect to his/her immigration status if defendant is not a citizen of the United St~tes.
25
     Under federal law, a broad range of crimes are removable offenses, includinglthe offense(s)
26                                                                                '
     to which defendant is pleading guilty. Removal and other immigration consequences may
27                                                                                ''
     be the subject of a separate judicial or administrative proceeding, and the q.efendant has
28


                                                -3-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 4 of 8




 1   discussed the direct and collateraUmplications this plea agreement may have with his or
 2   her defense attorney. Defendant nevertheless affirms that he/she wants to plead guilty
 3   regardless of any immigration consequences that this plea may entail, even if the
 4   consequence is defendant's automatic removal from the United States.
 5                                             Forfeiture
 6          Nothing in this plea agreement shall be construed to protect the defendant fron{ civil
 7   forfeiture proceedings or prohibit the United States from proceeding with and/or initiating
 8   an action for civil forfeiture. Further, this agreement does not preclude the United States
 9   from instituting any civil proceedings as may be appropriate now or in the future.
10                                          Plea Addendum
11          This written plea agreement, and any written addenda filed as attachments to this
12   plea agreement, contained all the terms and conditions of the plea.           Any additional
13   agreements, if any such agreements exist, shall be recorded in a separate document and
14   may be filed with the Court under seal. Accordingly, additional agreements, if any, may
15   not be in the public record.
16                             Waiver of Defenses and Appeal Rights
17          Provided the defendant receives a sentence not to exceed 41 months' imprisonment,
18   the defendant waives any and all motions, defenses, probable cause determinations, and
19   objections that the defendant could assert to the information or indictment, or to the petition
20   to revoke, or to the Court's entry of judgment against the defendant and imposition of
21   sentence upon the defendant providing the sentence is consistent with this agreement. The
22   sentence is in accordance with this agreement if the sentence imposed is within the
23   stipulated range or below the stipulated range if the Court grants a variance. The defendant
24   further waives: (1) any right to appeal the Court's entry of judgment against defendant; (2)
25   any right to appeal the imposition of sentence upon defendant under 18 U.S.C. § 3742
26   (sentence appeals); (3) any right to appeal the district court's refusal to grant a requested
27   variance; (4) any right to collaterally attack defendant's conviction and sentence under 28
28   U.S.C. § 2255, or any other collateral attack; and (5) any right to file a motion for


                                                 -4-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 5 of 8




 1   modification of sentence, including under 18 U.S.C. § 3582(c).               The defendant
 2   acknowledges that this waiver shall result in the dismissal of any appeal or collateral attack
 3   the defendant might file challenging his/her conviction or sentence in this case. If the
 4   defendant files a notice of appeal or a habeas petition, notwithstanding this agreement,
 5   defendant agrees that this case shall, upon motion of the government, be remanded to the
 6   district court to determine whether defendant is in breach of this agreement and, if so, to
 7   pennit the government to withdraw from the plea agreement. This waiver shall not be
 8   construed to bar an otherwise-preserved claim of ineffective assistance of counsel or of
 9   "prosecutorial misconduct" (as that term is defined by Section II.B of Ariz. Ethics Op. 15.;
10   01 (2015)).
11                                   Reinstitution of Prosecution
12          Nothing in this agreement shall be construed to protect the defendant in any way
13   from prosecution for perjury, false declaration or false statement, or any other offense
14   committed by the defendant after the date of this agreement. In addition, if the defendant
15   commits any criminal offense between the date of this agreement and the date of
16   sentencing, the government will have the right to withdraw from this agreement. Any
17   information, statements, documents and evidence which the defendant provides to the
18   United States pursuant to this agreement may be used against the defendant in all such
19   proceedings.
20          If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
21   court in a later proceeding, the government will be free to prosecute the defendant for all
22   charges as to which it has knowledge, and any charges that have been dismissed because
23   of this plea agreement will be automatically reinstated. In such event, the defendant waives
24   any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth
25   Amendment to the Constitution as to the delay occasioned by the later proceedings.
26   Defendant agrees that the stipulated sentencing ranges set forth under "Agreements
27   Regarding Sentence" will not be offered if prosecution is re-instituted.
28


                                                 - 5-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 6 of 8




 1                        Disclosure oflnfonnation to U.S. Probation Office
 2          The defendant understands the government's obligation to provide all information
 3   in its file regarding defendant to the United States Probation Office. The defendant fully
 4   understands and agrees to cooperate fully with the United States Probation Office in
 5   providing all information requested by the probation officer.
 6                                  Effect on Other Proceedings
 7          I further understand that if I violate any of the conditions of my supervised release,
                                                                                            .
 8   my supervised release may be revoked. Upon such revocation, notwithstanding any other
 9   provision of this agreement, I may be required to serve a term of imprisonment or my
10   sentence may otherwise be altered.
11                              WAIVER OF DEFENDANT'S RIGHTS
12          I have read each of the provisions of the entire plea agreement with the assistance
13   of counsel and understand its provisions. I have discussed the case and my constitutional
14   and other rights with my attorney. I understand that by entering my plea of guilty I will be
15   giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, m;1d
16   compel the attendance of witnesses; to present evidence in my defense; to remain silent
17   and refuse to be a witnesses against myself by asserting my privilege against self-
18   incrimination; all with the assistance of counsel, to be presumed innocent until proven
             I

19   guilty beyond a reasonable doubt, and to appeal. This waiver shall not be construed to bar
20   an otherwise-preserved claim of ineffective assistance of counsel or of "prosecutorial
21   misconduct."
22          I agree to enter my guilty plea as indicated above on the terms and conditions set
23   forth in this agreement.
24          I have been advised by my attorney of the nature of the charge to which I am entering
25   my guilty plea. I have further been advised by my attorney of the nature and range of the
26   possible sentence.
27          My guilty plea is not the result of force, threats, assurance or promises other than
28   the promises contained in this agreement. I agree to the provisions of this agreement as a


                                                -6-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 7 of 8




 1   voluntary act on my part, rather than at the direction of or because of the recommendation
 2   of any other person, and I agree to be bound according to its provisions.
 3   I agree that this written plea agreement contains all the terms and conditions of my plea
 4   and that promises made by anyone (including my attorney) that are not contained within
 5   this written plea agreement are without force and effect and are null and void.
 6          I am satisfied that my defense attorney has represented me in a competent manner.
 7          I am not now on or under the influence of any drug, medication, liquor, or other
 8   intoxicant or depressant, which would impair my ability to fully understand the terms and
 9   conditions of this plea agreement.
10                      FACTUAL BASIS AND SENTENCING FACTOR
11          I agree that the following facts accurately describe my conduct in connection with
12   the offense to which I am pleading guilty and that if this matter were to proceed to trial the
13   government could prove these facts beyond a reasonable doubt:
14           From -a time unlmown to on or about February 26, 2020, at or near
             Tombstone, in the District of Arizona, Hector Dominguez and Andrea
15           Coreen Clemons, lmowingly conspired and agreed with each other and other
             persons, lmown and unknown, to transport illegal aliens for · profit.
16           Specifically, on February 26, 2020, Clemons was drivmg a Mazda sedan with
             two illegal aliens hiding in the trunk area, namely Emma Angelica Lopez-
17           Lopez and Roberto Coronado-Lopez. Dominguez was in the front passenger
             seat of the vehicle. Dominguez had prev10usly made arrangements to
18           smuggle the two illegal aliens to Tucson in exchange for money. Clemons
             and Dominguez lmew the individuals in the trunk were illegal aliens and that
19         . they had not received prior authorization from the United States to come,
             enter, remain, or reside in the United States. Both Clemons and Dominguez
20           intended to assist the aliens in remaining in the United States unlawfully, and
             were going to be paid to transport them.
21
22
            I have read this agreement or it has been read to me in Spanish, and I have carefully
23
     reviewed every part ofit with my attorney. I understand it, and I voluntarily agree to it.
24                                            (


25
26
            Date:   tfjf),~tJ
                    I
                                                  ~~
                                                  Andrea Coreen Clemons
                                                   Defendant
27
28


                                                    -7-
     Case 4:20-cr-00902-JAS-JR Document 40 Filed 04/14/20 Page 8 of 8




 1                            DEFENSE ATTORNEY'S APPROVAL
 2          I have discussed this case and the plea agreement with my client in detail and have
 3   advised the defendant of all matters within the scope of Rule 11, Fed. R. Crim. P., the
 4   constitutional and other rights of an accused, the factual basis for and the nature of the
 5   offense to which the guilty plea will be entered, possible defenses, and the consequences
 6   of the guilty plea, including the defendant's waiver of the right to appeal. No assurances,
 7   promises, or representations have been given to me or to the defendant by the government
 8   or by any of its representatives which are not contained in this written agreement. I concur
 9   in the entry of the plea as indicated above and on the terms and conditions set forth in this
1O   agreement as in the best interests of my client. I agree to make a bona fide effort to ensure
11   the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R. Crim.
12   P.
13          I translatea er eausea te ee ft'tm:slated this agteauent from E11glii;h into Spauish._to
14   tne-dcfcndmrt on thc_ _ _ aay ef

15
16
            Date:   '[- IIJ--->tl
17                                              StevenD.est,Esq.
                                                Attorney for Defendant
18

19                                  GOVERNMENT'S APPROVAL
20          I have reviewed this matter and the plea agreement. I agree on behalf of the United
21   States that the terms and conditions set forth are appropriate and are in the best interests of
22   justice.
23
                                                J\.1ICHAEL BAILEY
24                                              United States Attorney
                                                District of Arizona
25
26
27
            Date:"\-\~4l1)
28


                                                  -8-
